Name: Commission Regulation (EEC) No 2406/91 of 7 August 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/ 138 . 8 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2406/91 of 7 August 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2336/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2310/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 8 August 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 8 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 214, 2. 8 . 1991 , p. 19 . (Ã  OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 169, 29. 6. 1991 , p . 16. (8) OJ No L 213, 1 . 8 . 1991 , p. 26. O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 220/ 14 Official Journal of the European Communities 8 . 8 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period lO (') 3rd period 11 (') 4th period 12 (') 5th period l (') 1 . Gross aids (ECU):  Spain 18,838 19,048 19,338 18,056 16,834 17,112  Portugal 25,808 26,018 26,308 25,026 23,804 24,082  Other Member States 18,838 19,048 19,338 18,056 16,834 17,112 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 44,35 44,84 45,53 42,51 39,63 40,28  Netherlands (Fl) 49,97 50,53 51,30 47,89 44,65 45,39  BLEU (Bfrs/Lfrs) 914,70 924,90 938,98 876,73 817,40 830,90  France (FF) 148,74 150,40 152,69 142,56 132,92 135,11  Denmark (Dkr) 169,16 171,05 173,65 162,14 151,17 153,66  Ireland ( £ Irl) 16,554 16,739 16,994 15,867 14,793 15,038  United Kingdom ( £) 14,889 15,058 15,290 14,260 13,278 13,499  Italy (Lit) 33 182 33 552 34 063 31 805 29 652 30 045  Greece (Dr) 4 658,87 4 701,69 4 748,47 4 377,29 4 051,69 4 002,02  Spain (Pta) 2 885,13 2 916,13 2 958,94 2 768,06 2 588,22 2 618,37  Portugal (Esc) 5 456,08 5 496,19 5 544,05 5 273,09 5 023,49 5 049,09 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 0 1st period 9 0 2nd period io o 3rd period 110 4th period 12 0 Jth period l (') 1 . Gross aids (ECU) :  Spain 20,088 20,298 20,588 19,306 18,084 18,362  Portugal 27,058 27,268 27,558 26,276 25,054 25,332  Other Member States 20,088 20,298 20,588 19,306 18,084 18,362 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 47,29 47,79 48,47 45,45 42,57 43,23  Netherlands (Fl) 53,28 53,84 ' 54,61 51,21 47,97 48,71  BLEU (Bfrs/Lfrs) 975,40 985,60 999,68 937,43 878,09 891,59  France (FF) 158,61 160,27 162,56 152,43 142,78 144,98  Denmark (Dkr) 180,39 182,27 184,88 173,37 162,39 164,89  Ireland ( £ Irl) 17,653 17,837 18,092 16,966 15,892 16,136  United Kingdom ( £) 15,884 16,052 16,285 15,254 14,272 14,494  Italy (Lit) 35 384 35 754 36 265 34 007 31 854 32 247  Greece (Dr) 4 974,03 5 016,84 5 063,62 4 692,44 4 366,84 4 317,17  Spain (Pta) 3 073,67 3 104,66 3 147,47 2 956,60 2 776,76 2 806,90  Portugal (Esc) 5 716,93 5 757,04 5 804,90 5 533,93 5 284,34 5 309,94 0 Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 8 . 8 . 91 Official Journal of the European Communities No L 220/15 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period ioo 3rd period 110 4th period 12 0 1 . Gross aids (ECU) :  Spain 26,533 26,774 26,522 26,853 26,094  Portugal 33,704 33,940 33,693 34,024 33,285  Other Member States 21,464 21,700 21,453 21,784 21,045 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany DM) 50,53 51,09 50,50 51,28 49,54  Netherlands (Fl) 56,93 57,56 56,91 57,78 55,82  BLEU (Bfrs/Lfrs) 1 042,21 1 053,67 1 041,68 1 057,75 1 021,87  France (FF) 169,47 171,34 169,38 172,00 166,16  Denmark (Dkr) 192,74 194,86 192,65 195,62 188,98  Ireland ( £ Irl) 18,862 19,069 18,852 19,143 18,494  United Kingdom ( £) 16,949 17,138 16,940 17,204 16,609  Italy (Lit) 37 808 38 223 37 788 38 371 37 070  Greece (Dr) 5 293,03 5 338,99 5 236,1 1 5 279,66 5 081,07  Portugal (Esc) , 7 123,28 7 167,96 7 102,98 7 159,82 7 009,41 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 058,42 4 093,90 4 056,76 4 103,66 3 992,39  in another Member State (Pta) 4 123,47 4 158,30 4 121,85 4 168,81 4 060,49 0 Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,052040 2,050460 2,049300 2,048080 2,048080 2,044990 Fl 2,312460 2,310900 2,309370 2,308130 2,308130 2,304330 Bfrs/Lfrs 42,288400 42,256300 42,228900 42,201900 42,201900 42,142000 FF 6,976280 6,973990 6,970910 6,968510 6,968510 6,958610 Dkr 7,945750 7,940460 7,936480 7,932380 7,932380 7,926590 £Irl 0,767672 0,767439 0,767338 0,767378 0,767378 0,766738 £ 0,698224 0,698777 0,699200 0,699526 0,699526 0,699870 Lit 1 533,16 1 535,09 1 536,88 1 538,79 1 538,79 1 546,07 Dr 226,10000 228,00200 229,95200 231,98600 231,98600 238,69600 Esc 176,18900 177,24200 178,01000 178,63800 178,63800 180,43600 Pta 128,45700 128,74100 129,00100 129,24000 129,24000 129,85900